759 N.W.2d 371 (2009)
PEOPLE OF the CITY OF ROSEVILLE, Plaintiff-Appellant,
v.
Edward STROSS, Defendant-Appellee.
Docket No. 136235. COA No. 271764.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's September 10, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, C.J., would grant reconsideration and, on reconsideration, would deny leave to appeal.